In two consolidated actions, inter alia, to recover damages for breach of contract and to foreclose a mechanic’s lien, the appeal is from stated portions of an order of the Supreme Court, Richmond County (Cusick, J.), dated March 8, 1988, which, inter alia, granted that branch of the respondent’s motion which was to require the appellants to post a bond to indemnify the respondent in the event he is successful on his counterclaim and, if the appellants fail to post said bond, to discharge the mechanic’s lien filed by them.
Ordered that pursuant to the stipulation of the parties, the order is reversed insofar as appealed from, and the respondent’s motion is denied in its entirety, without costs or disbursements. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.